Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 1, 2020                                                                                     Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  157563 & (116)(117)(118)(119)(120)(122)
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Elizabeth T. Clement
            Plaintiff-Appellee,                                                                       Megan K. Cavanagh,
                                                                                                                       Justices

  v                                                                SC: 157563
                                                                   COA: 333916
                                                                   Macomb CC: 2015-002139-FC
  JONATHAN ERNEST MANWELL,
           Defendant-Appellant.

  _________________________________________/

         By order of November 26, 2019, the prosecuting attorney was directed to answer
  the application for leave to appeal the February 22, 2018 judgment of the Court of
  Appeals. On order of the Court, the answer having been received, the application for
  leave to appeal is again considered. The motion to amend the defendant’s reply brief is
  GRANTED. Pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we
  VACATE Parts III and IV of the judgment of the Court of Appeals regarding the
  testimony of the Children’s Protective Services worker and Detective Newman, and we
  REMAND this case to the Court of Appeals for reconsideration in light of People v
  Thorpe, 504 Mich 230 (2019), and People v Harbison, 504 Mich 230 (2019). In all other
  respects, leave to appeal is DENIED, because we are not persuaded that the remaining
  questions presented should be reviewed by this Court. The motions for documents, to
  challenge transcripts, for discovery, to compel testimony, and to remand are DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 1, 2020
         s0624
                                                                              Clerk